DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 19 and 20 objected to because of the following informalities:  
Claims 19 are 20 are directed to “The semiconductor device of claim 16” and “The semiconductor device of claim 19” respectively, but claim 16 claims an electronic system and therefore claims 19 and 20 should similarly be directed to an electronic system rather than a semiconductor device.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6,7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10,796,991 in view of U.S. Patent Number 9,502,299 B2 to Hishida et al., “Hishida”. Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating limitations in bold:
Pending claims
A semiconductor device, comprising:
a semiconductor substrate;


a peripheral circuit on the semiconductor substrate;
a dummy structure on the semiconductor substrate;
a stacked structure including cell gate conductive patterns, the cell gate conductive patterns being stacked while being spaced apart from each other in a vertical direction perpendicular to an upper surface of the semiconductor substrate;
a cell vertical structure passing through the cell gate conductive patterns, and
a source pattern on the stacked structure and electrically connected to the cell vertical structure,

wherein at least a portion of the peripheral circuit is between the stacked structure and the semiconductor substrate,
wherein the dummy structure is electrically isolated,wherein the dummy structure includes at least three dummy patterns disposed at different levels from each other with respect to an upper surface of the semiconductor substrate,
wherein the at least three dummy patterns include:
a dummy gate pattern;
a first dummy pattern disposed at a higher level than the dummy gate pattern; and
a second dummy pattern disposed at a higher level than the first dummy pattern, and

wherein the peripheral circuit includes:
a peripheral gate disposed at substantially the same level as the dummy gate pattern;
a first peripheral interconnection pattern disposed at substantially the same level as the first dummy pattern; and
a second peripheral interconnection pattern disposed at substantially the same level as the second dummy pattern.

A semiconductor device, comprising: 
a semiconductor substrate;
a cell planar pattern on the semiconductor substrate;  
a peripheral circuit between the semiconductor substrate and the cell planar pattern;  
a dummy structure on the semiconductor substrate;  
cell gate conductive patterns on the cell planar 
pattern;  and 



a cell vertical structure disposed on the cell planar pattern and passing through the cell gate conductive patterns, wherein a portion of the 
cell vertical structure directly contacts the cell planar pattern, 




wherein the dummy structure is electrically isolated, wherein the dummy structure includes at least four dummy patterns disposed at different levels from each other with respect to an upper surface of the semiconductor substrate, wherein the at least four dummy patterns include: 
a dummy gate pattern;  
a first dummy pattern disposed at a higher level than the dummy gate pattern;  
a second dummy pattern disposed at a higher level than the first dummy pattern;  and 
a third dummy pattern disposed at a higher level than the second dummy pattern, and 
wherein the peripheral circuit includes: 
a peripheral gate disposed at substantially 
the same level as the dummy gate pattern;  
a first peripheral interconnection pattern disposed at substantially the same level as the first dummy pattern;  
and a second peripheral interconnection pattern disposed at substantially the same level as the second dummy pattern. 


U.S. Patent Number 10,796,991 fails to claim the cell gate conductive patterns being stacked while being spaced apart from each other in a vertical direction perpendicular to an upper surface of the 
Hishida teaches (e.g. FIG. 6)  a stacked structure including cell gate conductive patterns (each wordline 22(WL), column 6 lines 50-57), the cell gate conductive patterns being stacked while being spaced apart from each other in a vertical direction perpendicular to an upper surface of the semiconductor substrate (as pictured and as conventionally disposed), and a source pattern (source line SL, column 6 lines 39-44) on the stacked structure and electrically connected to the cell vertical structure.
	It would have been obvious to one having ordinary skill in the art to have formed the device as U.S. Patent Number 10,796,991 as claimed with the stacked structure of cell gate conductive patterns and a source line contact as exemplified by Hishida in order to form a conventional vertical flash memory device (Hishida column 1 lines 18-23).

Regarding pending claim 2, U.S. Patent Number 10,796,991 fails to clearly claim wherein at least a portion of the second dummy pattern overlaps at least one of at least a portion of the dummy gate pattern or at least a portion of the first dummy pattern in the vertical direction.
	However, Hishida teaches (e.g. FIG. 1, see Examiner-annotated figure below) wherein a portion of a second dummy pattern (middle or upper level DC) overlaps with a first dummy pattern (lower level DC) in the vertical direction.

    PNG
    media_image1.png
    681
    959
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to have formed the device of U.S. Patent Number 10,796,991 as claimed with vertically overlapping dummy patterns as exemplified by Hishida in the process of forming multiply dummy cells DC at the same level with the same structure as the similarly overlapping memory cells (Hishda Abstract) in order to improve the reliability of the memory (Hishida column 3 lines 23-24, column 3 line 63 to column 4 line 4, column 4 lines 15-17).

Pending claim 3 is anticipated by U.S. Patent Number 10,796,991 claim 1.

Regarding pending claim 4, U.S. Patent Number 10,796,991 fails to clearly claim wherein at least a portion of the third dummy pattern overlaps at least one of at least a portion of the dummy gate pattern, at least a portion of the first dummy pattern or at least a portion of the second dummy pattern.
	However, Hishida teaches (e.g. FIG. 1, see Examiner-annotated figure above) wherein a portion of a third dummy pattern (upper level DC) overlaps with a first dummy pattern (lower level DC) in the vertical direction.
Hishida in the process of forming multiply dummy cells DC at the same level with the same structure as the similarly overlapping memory cells (Hishda Abstract) in order to improve the reliability of the memory (Hishida column 3 lines 23-24, column 3 line 63 to column 4 line 4, column 4 lines 15-17).

Regarding pending claim 6, U.S. Patent Number 10,796,991 fails to clearly claim wherein the cell vertical structure includes a channel layer, a first dielectric layer, a second dielectric layer and a data storage layer, wherein the cell gate conductive patterns include word lines, wherein the date storage layer is between the first dielectric layer and the second dielectric layer, and wherein the second dielectric layer is between the channel layer and the data storage layer.
Hishida teaches (e.g. FIG. 5) wherein the cell vertical structure includes (see region MC with enhanced magnification) a channel layer (20, column 6 lines 1-11), a first dielectric layer (211), a second dielectric layer (213) and a data storage layer (212), wherein the cell gate conductive patterns (wordlines 22) include word lines (22), wherein the data storage layer (212) is between the first dielectric layer (211) and the second dielectric layer (213), and wherein the second dielectric layer (213) is between the channel layer (20) and the data storage layer (212).
	It would have been obvious to one having ordinary skill in the art to have formed the device as U.S. Patent Number 10,796,991 as claimed with the cell vertical structure as exemplified by Hishida in order to form a conventional vertical flash memory device (Hishida column 1 lines 18-23).

Regarding pending claim 7, .S. Patent Number 10,796,991 as claimed in view of Hishida yields semiconductor device of claim 6, and Hishida further teaches (as part of the cell vertical structure) .

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 5 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, e.g. U.S. Patent Number 9,111,592 B2 to Maejima, teaches a semiconductor device (e.g. Fig. 13) comprising a semiconductor substrate (20); a cell planar pattern (BG) on the semiconductor substrate; a peripheral circuit (“Peripheral(under the memory cell array)”) between the semiconductor substrate (20) and the cell planar pattern (BG); cell gate conductive patterns (word lines WL) on the cell planar pattern, and a cell vertical structure (channels connected to BLU) disposed on the cell planar pattern and passing through the cell gate conductive patterns (WL), as discussed in the parent cases, including wherein a portion of the cell vertical structure directly contacts the cell planar pattern (BG) (as pictured).  Prior art, e.g. U.S. Patent Application Publication Number 2014/0043902 A1 to Unno, teaches forming a plurality of dummy interconnection patterns (e.g. M1DM, Abstract), as discussed in the parent cases.  However, prior art fails to reasonably teach or suggest in sufficient detail together wherein a distance between the uppermost interconnection pattern and the semiconductor substrate is greater than a distance between the source pattern and the semiconductor substrate, wherein at least a portion of the peripheral circuit is between the stacked structure and the semiconductor substrate, wherein the dummy structure is electrically isolated, wherein the dummy structure includes at least three dummy patterns disposed at different levels from each other with respect to an upper surface of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/Eric A. Ward/               Primary Examiner, Art Unit 2891